Citation Nr: 1014271	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for end stage 
renal disease, from December 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1951 to 
September 1970.

This appeal to the  Board of Veterans' Appeals (Board) arose 
from a September 2005 decision in which the RO, inter alia, 
decreased the rating for the Veteran's service-connected end 
stage renal disease from 100 percent disabling to 30 percent 
disabling effective December 1, 2005.  The Veteran filed a 
notice of disagreement (NOD) in January 2006, and the RO 
issued a statement of the case (SOC) in May 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2006.  In July 2008, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continuation of the 30 percent rating, effective December 1, 
2005.

In his July 2006 substantive appeal, the Veteran requested a 
hearing before a Member of the Board (Veterans Law Judge) in 
Washington, D.C.  The Veteran was scheduled for the requested 
Board hearing in January 2009; however, he failed to report 
to the hearing.  Also, in January 2009, the Veteran submitted 
a written statement that the he no longer wished to have a 
hearing.  Under these circumstances, the request for Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2009). 

In a March 2009 decision, the Board found that the RO had 
properly discontinued the 100 percent rating for end stage 
renal disease, from December 1, 2005.  The Board then 
remanded the issue of entitlement to a rating in excess of 30 
percent for end stage renal disease, from December 1, 2005, 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim for a rating 
in excess of 30 percent (as reflected in a December 2009 
supplemental SOC (SSOC)) and returned the matter on appeal to 
the Board for further consideration.

In March 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

As a final preliminary matter, the Board notes that, during 
his January 2009 informal hearing presentation, the Veteran's 
representative argued that the Veteran's service-connected 
coronary artery disease was worsening.  As there is no 
indication in the record that this claim for an increased 
rating for coronary artery disease has yet been addressed by 
the RO, this matter is not properly before the Board; hence, 
it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since December 1, 2005, the Veteran's end stage renal 
disease has been manifested by no more than hypertension with 
diastolic blood pressure readings predominantly below 120 and 
a history of a kidney transplant.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for end 
stage renal disease, from December 1, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Codes 7530, 7531 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC.  Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Post rating, a May 2006 SOC set forth  the pertinent rating 
criteria for evaluating end stage renal disease.  In a 
May 2009 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for a higher rating, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the above-described letter, and opportunity 
for the Veteran to respond, the December 2009 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, private records and the reports of 
November 2007 and September 2009 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error). g., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board notes that, from December 1, 2005, a 30 percent 
rating has been assigned under Diagnostic Code 7531 for 
kidney transplant.  Under this diagnostic code,  the 
residuals of a kidney transplant are to be evaluated as 100 
percent disabling following transplant surgery, and 
thereafter rated on the basis of  renal dysfunction under 38 
C.F.R. § 4.115a with a minimum rating of 30 percent.  The 
note following this diagnostic code indicates that the rating 
of 100 percent shall be assigned as of the hospital admission 
for transplant surgery and shall continue with a mandatory VA 
examination one year following hospital discharge.

In evaluating renal dysfunction, a 30 percent rating is 
warranted for albumin constant or recurring with haline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted for 
constant albuminuria with some edema; or definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
is warranted for persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating is 
warranted when renal dysfunction requires regular dialysis, 
or precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  38 C.F.R. § 4.104.  A 10 percent rating is 
warranted with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; when an 
individual with a history of diastolic pressure predominantly 
100 or more requires continuous medication for control. A 20 
percent rating is warranted with diastolic pressure 
predominantly 110 or more or; systolic pressure predominantly 
200 or more. A 40 percent rating is warranted with diastolic 
pressure predominantly 120 or more. A 60 percent rating is 
warranted with diastolic pressure predominantly 130 or more.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 30 percent for the 
Veteran's end stage renal disease is not warranted at any 
time since December 1, 2005.

In December 2006, a VA examiner noted that the Veteran's 
renal function was stable to date.  Albumin was measured as 
3.9.  Creatine was 1.1.  The BUN number was 24.  After 
magnetic resonance imaging (MRI) was completed in March 2007, 
a VA examiner noted in April 2007 that the Veteran was 
clinically stable.  In August 2007, it was noted that the 
Veteran's baseline serum creatinine had been from 1.0 to 1.2 
mg/dL.  On that day, the serum creatine was 1.38 mg/dL.  
Albumin was measured as 4.2 g/dL, and the BUN number was 33 
mg/dL.

On VA examination in November 2007, the Veteran reported that 
he was somewhat weaker than before, and he had lost weight.  
The examiner specified that the Veteran had lost weight due 
to being put on Lasix for his heart.  The Veteran had lost 
fluid because he had heart failure, not because of renal 
failure.  It was noted that the Veteran's creatine was about 
1.3, which indicated that his kidney transplant was working 
well.  The Veteran reported performing volunteer work.  The 
Veteran was retired with a full pension.  It was further 
noted that the Veteran was not currently undergoing dialysis.

In September 2009, VA examiner noted that the Veteran 
previously had a stent put in between his kidney and bladder.  
It was noted that the Veteran did not require dialysis.  The 
Veteran reported that he had no lethargy, weakness, or 
anorexia, but he said he had lost about 20 pounds.  It was 
noted that the veteran had not worked since 1970 when he 
retired.  The examiner felt that the Veteran could not do 
heavy work, but he was sure that the Veteran was capable of 
doing sedentary desk work if necessary.  After conducting lab 
work, the examiner reported that there was no evidence of any 
protein in the Veteran's urine at that time.  The Veteran had 
0 to 1 red cell in his urine at that time, which was reported 
to be normal.  It was noted that the Veteran had negative 
urine, had no protein in the urine, had no blood in his 
urine, and the blood tests indicated that he had excellent 
renal function with a BUN of 22 and a creatine of 0.93, which 
were basically within normal limits.  The examiner opined 
that the Veteran had a very successful transplant and seemed 
to be in no renal failure and had no renal dysfunction at the 
present time.

With regard to hypertension, VA treatment records reflect 
blood pressure readings during this time period as follows: 
151/52 and 107/59 in January 2006; 186/72 and 166/69 in 
September 2006; 162/74 in November 2006; 128/63 in 
January 2007; 165/84 in August 2007; 110/60, 112/72, and 
120/76 in March 2008.

During this time period, the collective medical evidence does 
not suggest that the Veteran had symptoms included among the 
criteria for a rating in excess of 30 percent.  There was no 
mention of edema associated with a kidney disability and no 
mention by a physician of any definite decrease in kidney 
function.  Although the Veteran had reported losing weight, a 
VA examiner explained that the weight loss was due to a heart 
medication and not to renal dysfunction.  Additionally, the 
September 2009 VA examiner noted that the Veteran had no 
lethargy, weakness, or anorexia.  Furthermore, the Veteran's 
blood pressure did not meet the criteria for a 40 percent 
rating under DC 7101, as the Veteran's diastolic pressure was 
not shown to be predominantly 120 or higher.  Based on these 
facts, the Board finds that a higher, 60 percent rating is 
not warranted from December 1, 2005.  And since the criteria 
for the next higher 60 percent rating have not been met, it 
logically follows that the criteria for an even higher rating 
likewise have not been met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's end stage renal 
disease, pursuant to Hart, and that the claim for a higher 
rating, from December 1, 2005, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

A rating in excess of 30 percent for end stage renal disease, 
from December 1, 2005, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


